Order appointing plaintiff receiver in sequestration in a separation action modified by eliminating $150 from the amount directed to be collected and paid over, and as thus modified affirmed, without costs. The $150 item relates to counsel fees the payment of which may not be enforced out of the pension fund payments. (Monck v. Monck, 184 App. Div. 656.) Its payment, in the discretion of the trial court, may be enforced by contempt proceedings or when the trial is had as a condition to the defendant’s proceeding with his defense. Hagarty, Carswell, Davis and Johnston, JJ., concur; Lazansky, P. J., concurs in result. [See post, p. 818.]